Citation Nr: 0310256	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of Title 
38, United States Code, Section 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to November 
1945.  He died in December 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
December 1998 as a consequence of chronic obstructive 
pulmonary disease and cor pulmonale; a significant condition 
contributing to his death, but not resulting in the 
underlying cause of death was hypokalemia.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the right 
buttock, with sciatic neuralgia, evaluated as 20 percent 
disabling; residuals of a gunshot wound to the left buttock 
affecting Muscle Group XVII, evaluated as 20 percent 
disabling; a shell fragment wound of the right cheek, with 
scar, assigned a noncompensable disability evaluation; and a 
shell fragment wound of the lower aspect of the right 
scapula, assigned a noncompensable disability evaluation.  A 
combined disability evaluation of 40 percent was in effect.

4.  The medical evidence demonstrates that the veteran's 
chronic obstructive pulmonary disease was due to the use of 
tobacco.

5.  Chronic obstructive pulmonary disease was not manifested 
during service or for many years thereafter, and is not shown 
to be causally or etiologically related to the veteran's 
service.

6.  There is no evidence that the veteran's death was the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers who 
provided the veteran treatment.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2002).

2.  The requirements for Dependency and Indemnity 
Compensation under Title 38, United States Code, Section 1151 
for the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death from chronic obstructive pulmonary disease 
was related to his active service.  The appellant maintains 
that the veteran's chronic obstructive pulmonary disease was 
the result of poor circulation caused by the veteran's 
service-connected gunshot wounds.  In the alternative, the 
appellant argues that VA's treatment of the veteran caused 
the veteran to develop diabetes, which hastened the veteran's 
death from chronic obstructive pulmonary disease.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions, the statement of the case, and the 
supplemental statements of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claim was denied.  The RO indicated that it 
would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to service 
connection for the cause of the veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1151, as well as provided a 
detailed explanation of why such benefits were not granted.  
In addition, the statement of the case and supplemental 
statements of the case included the criteria for granting 
service connection for the cause of the veteran's death and 
for granting entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, as well as other regulations pertaining 
to her claim.  Similarly, letters to the appellant, from the 
RO, notified the appellant as to the provisions of the VCAA, 
what kind of information was needed from her, and what she 
could do to help her claim, as well as VA's responsibilities 
in obtaining evidence.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate are of 
record.  In addition, the RO obtained a VA medical opinion.  
The appellant and her representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  Likewise, the Board is not aware 
of any additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4). 

Nevertheless, for claims filed after June 10, 1998, a 
veteran's death is not considered to have resulted from 
injury incurred or disease contracted during active service 
on the basis that it resulted from the veteran's use of 
tobacco products in service.  See 38 U.S.C.A. § 1103.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A VA General Counsel opinion held that under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  VAOPGCPREC 5-201 (Feb. 
5, 2001).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  See VAOGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  In this case, because the appellant's claim 
was filed in January 1999, the amended version of § 1151 is 
applicable and the appellant must therefore establish that 
the veteran suffered additional disability as a result of 
negligence or fault on the part of the VA.    

The veteran had active military service from October 1941 to 
November 1945.  According to the veteran's death certificate, 
he died in December 1998 as a consequence of chronic 
obstructive pulmonary disease and cor pulmonale.  Another 
significant condition, which contributed to his death, but 
did not result in the underlying cause of death, was 
hypokalemia.  During his lifetime, the veteran had 
established service connection for gunshot wound of the right 
buttock, with sciatic neuralgia, evaluated as 20 percent 
disabling; residuals of a gunshot wound to the left buttock 
affecting Muscle Group XVII, evaluated as 20 percent 
disabling; a shell fragment wound of the right cheek, with 
scar, assigned a noncompensable disability evaluation; and a 
shell fragment wound of the lower aspect of the right 
scapula, assigned a noncompensable disability evaluation.  A 
combined disability evaluation of 40 percent was in effect at 
the time of the veteran's death.  Service connection was not 
in effect for any other disabilities.

Service medical records show no evidence of chronic 
obstructive pulmonary disease or other cardio-pulmonary 
disease.  April 1945 records indicate that the veteran 
sustained gunshot wounds to the left buttock, right thigh, 
right shoulder, and right cheek.  The wounds to the right 
thigh was penetrating and the wound to the left buttock was 
lacerating, and were considered moderately severe in nature.  
A May 1945 record indicates that the veteran's heart and 
lungs, as well as all other systems, were normal.  A June 
1945 record indicated that the veteran had traumatic neuritis 
of the right sciatic nerve, which was the result of a 
contusion secondary to the perforating gunshot wound of the 
right thigh.  Another June 1945 record indicates that the 
veteran's lungs were clear to percussion and auscultation.

VA medical records are also of record.   These records 
indicate treatment for chronic obstructive pulmonary disease, 
hypertension, and diabetes, among other disorders.  The 
records also show that the veteran was hospitalized from 
November 1998 through December 1998 for treatment related to 
his chronic obstructive pulmonary disease.

A November 1998 emergency room treatment note indicates that 
the veteran complained of chest pain across his right chest 
wall and shortness of breath for two days.  He also 
complained of a cough, with production of yellowish sputum.  
Cardiovascular examination indicated that the veteran's heart 
sounds were not audible and that his chest pain was 
reproduced with palpation of the chest.  Pulmonary 
examination showed that the veteran had a diffuse wheeze 
throughout and prolonged expiration.  The assessment was 
chronic obstructive pulmonary disease, chest wall pain, and 
hypertension.

November 1998 treatment notes indicate that the veteran had 
decreased air exchange and bilateral wheezes, shortness of 
breath on minimal exertion, and occasional dysphagia.  A 50-
pack year history of smoking was noted.  Assessments included 
severe chronic obstructive pulmonary disease and chronic 
respiratory failure.  The treatment notes stated that the 
veteran took steroids, and that his medications included 
prednisone, timorol, and albuterol, as well as several 
inhalers.  In addition, treatment notes indicate that the 
veteran's use of steroids caused elevated glucose levels and 
insulin dependence.

A November 1998 VA medical record sates that the veteran 
required continuous oxygen.  A history of severe chronic 
obstructive pulmonary disease for 15 years, hypothyroidism, 
hypertension, anxiety, depression, and glaucoma was noted.  
Upon examination, there were expiratory wheezes and a regular 
heart rhythm and rate, without murmur.  A chest x-ray was 
negative for evidence of an acute pulmonary infiltrate, 
edema, or pleural fluid.  His cardiac silhouette was not 

A November 1998 pulmonary function report indicates that the 
veteran's FVC, FEV-1, and FEV-1/FVC ratios were reduced, 
indicating airway obstruction.   There was no significant 
response to bronchodilation.  The diagnosis was very severe 
obstructive airway disease.

A November 1998 radiology report indicates that the veteran 
underwent a lung scan, which demonstrated marked ventilation 
perfusion abnormalities, including a near total absence of 
ventilation in both lower lung lobes.  The study was 
inconclusive as to the presence of a pulmonary embolism.  
Another report indicates that the veteran also underwent a 
venous Doppler of his legs, which was negative for any 
evidence of deep venous thrombosis.  

A December 1998 transfer form indicates that the veteran 
complained of left chest pain when breathing.  The assessment 
was diminished breath sounds on the left, with faint wheezing 
upon inspiration.  

December 1998 treatment records indicate that the veteran's 
glycemic control was improved and that his insulin dosage was 
reduced.  The treating provider noted that the veteran's 
diabetes mellitus was induced by steroid use.  In addition, 
the veteran complained of shortness of breath, with exertion, 
and a productive cough.  Examination showed bilateral 
crackles with occasional expiratory wheezes.  The veteran 
underwent bronchodilation therapy. 

A December 1998 discharge summary, reflecting a November 1998 
to December 1998 hospitalization, reflects that the discharge 
diagnoses were acute respiratory failure due to chronic 
obstructive pulmonary disease decompensation; nosocomial 
pneumonia with pseudomonas; candida of the throat; coronary 
artery disease; essential hypertension; gastroesophageal 
reflux disease; depression; anxiety; and steroid-induced 
diabetes mellitus.  Other diagnoses were noted, including 
history of hypothyroidism; nephrolithiasis; and cor 
pulmonale.  According to the report, subjective complaints 
included shortness of breath and chest wall pain, without 
pleuritis, but with greenish expectoration.  A past medical 
history of severe chronic obstructive pulmonary disease was 
noted.  A chest x-ray showed pulmonary hyperinflation, 
pulmonary artery hypertension, and evidence of pulmonary 
emphysema and vascular attenuation.  There was no evidence of 
infiltrates or extravascular lung water.  During the course 
of his hospitalization, the veteran was thought to have 
chronic obstructive pulmonary disease decompensation, 
respiratory failure, and cor pulmonale.  Treatment included 
oxygen therapy, steroids, and nebulizer therapy.  Despite 
treatment, the veteran continued to have multiple episodes of 
chronic obstructive pulmonary disease decompensation and 
recurrent tracheobronchitis.  Expiratory flow rate and oxygen 
saturation were decreased.  The veteran also sustained 
steroid-induced diabetes mellitus with high blood sugar, 
requiring regular insulin coverage, which was changed to 
isophane insulin and an American Diabetes Association diet.  
The veteran also developed right lower lobe pneumonia and had 
an aspirated Gastrografin into the right lower lobe.  The 
treating provider noted that the veteran's chronic 
obstructive pulmonary disease was considered end-stage and 
that he was tapered off the steroids to improve glycemic 
control.

A December 1998 VA emergency room record indicates that the 
veteran had chronic obstructive pulmonary disease and other 
major medical problems, status-post a prior hospitalization.  
The veteran complained of chest pain with coughing and 
breathing and a productive cough.  Examination of the lungs 
showed diffuse wheezing and upper airway gurgles.  A chest x-
ray showed marked improvement of the right infiltrate and 
some improvement of the veteran's pleural effusion.  A right 
bundle branch block was unchanged.  The assessment was 
infectious bronchitis and the veteran was discharged after 
discussion with the veteran.

Treatment notes indicate that the veteran was admitted two 
days after his emergency room visit following complaints of 
pleuritic pain and purulent sputum.  Examination of the 
veteran's lungs showed diffuse inspiratory and expiratory 
wheezes, but with good airway movement.  There were rhonchi 
and crackles throughout the lungs.  He was dyspneic and 
tachypneic.  X-rays showed worsening of the right lower lobe 
infiltrate.  In addition, the veteran was noted as being 
hypoglycemic.  The assessment was aspiration pneumonia, 
failed to improve upon outpatient management.

A follow-up treatment note indicates that examination showed 
rhonchi at the bases, expectoration with coughing, and no 
evidence of wheezing.  The assessment was chronic obstructive 
pulmonary disease, pulmonary infection resolving.  

A December 1998 record, from the date of the veteran's death, 
indicates that the veteran was found in his bed, without a 
pulse and not breathing.  CPR, bag respiration, and multiple 
defibrillations were attempted, without a response.  
Intubation was also unsuccessful, and a peripheral IV and 
subclavian line were attempted, but would not flush, which 
was suggestive of clotted internal circulation.  The veteran 
was declared dead.

The discharge summary indicates that the veteran was 
hospitalized for four days prior to his death.  The diagnoses 
included severe chronic obstructive pulmonary disease with 
chronic respiratory failure; bacterial bronchitis; possible 
hypoglycemia; Type II diabetes mellitus and steroid-induced 
diabetes mellitus; anxiety; depression; gastroesophageal 
reflux disease; cor pulmonale; hypertension; and coronary 
artery disease.  An addendum added diagnoses of aspiration 
pneumonia with complications, hypothyroidism, osteoporosis, 
and benign essential tremor, and clarified that the veteran 
had non-insulin dependent diabetes mellitus.  The provider 
noted that the veteran had a past medical history of severe 
chronic obstructive pulmonary disease, cor pulmonale, and 
chronic respiratory failure, requiring the use of steroids 
and oxygen.  

In April 2002, the RO obtained a VA medical opinion regarding 
the appellant's claims.  The VA medical provider indicated 
that he reviewed the veteran's claims file and medical 
history.  He noted that the veteran was service-connected for 
gunshot wounds to the buttocks, cheek, and scapula.  He also 
noted that the veteran had multiple medical problems at the 
time of his death, including chronic obstructive pulmonary 
disease, coronary artery disease, and diabetes mellitus.  He 
stated that the veteran's chronic obstructive pulmonary 
disease was "most clearly to have been caused by his 50-
pack-year history of cigarette smoking" and that the 
veteran's chronic obstructive pulmonary disease was severe 
enough to require the use of prednisone, which was the 
generally accepted, appropriate treatment for severe chronic 
obstructive pulmonary disease.  He further stated that the 
veteran was a high-risk patient due to his multi-system 
disease, but that the prednisone was a "required and 
necessary medication to treat the severe chronic obstructive 
pulmonary disease" despite any exacerbations of the 
veteran's diabetes.  The medical examiner continued that the 
veteran's medical records were completely devoid of evidence 
that the VA acted negligently in treating the veteran with 
prednisone, and that the veteran's chronic obstructive 
pulmonary disease and cor pulmonale were the "significant 
cause of his death."  He further noted that the veteran's 
combat wounds were not related to the veteran's cause of 
death.  The medical examiner summarized that the veteran's 
cause of death was "directly related to [chronic obstructive 
pulmonary disease] caused by cigarette smoking," and that 
the use of prednisone was "required" because of the 
veteran's severe chronic obstructive pulmonary disease, 
despite the onset of his diabetes from its use.  The medical 
examiner also reiterated that it was "not likely that the 
veteran's service-connected injuries, nor [his] care at the 
VA, contributed to [the] veteran's death."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  There is no medical evidence which shows 
that the chronic obstructive pulmonary disease that caused 
the veteran's death was in any way related to the veteran's 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  In this regard, the Board notes that the 
veteran's service medical records are entirely negative for 
any evidence of a respiratory or cardiovascular disorder, 
which may have been symptoms of the veteran's chronic 
obstructive pulmonary disease.  In addition, the veteran's 
medical records do not establish a link between the veteran's 
service and his chronic obstructive pulmonary disease.   The 
medical evidence of record indicates that the veteran's 
chronic obstructive pulmonary disease and associated 
cardiovascular disease were first manifest many years 
following service.  Likewise, neither the veteran's treating 
medical providers, nor his death certificate, indicated that 
the veteran's chronic obstructive pulmonary disease was a 
consequence of his active service.  It is noteworthy that the 
physician who signed the veteran's death certificate did not 
list the veteran's service-connected disorders as a cause or 
contributing condition of the veteran's chronic obstructive 
pulmonary disease.  

The Board acknowledges the appellant's contention that the 
veteran's chronic obstructive pulmonary disease was the 
result of poor circulation caused by the veteran's service-
connected gunshot wounds, but notes that the VA medical 
examiner clearly stated that the veteran's death was due to 
chronic obstructive pulmonary disease, which was caused by 
the veteran's cigarette smoking.  The Board places 
significant probative value on the opinion of the VA medical 
examiner, which was based on review of the entire evidentiary 
record, and concluded that there was no causal relationship 
between the veteran's service-connected disorders and his 
chronic obstructive pulmonary disorder, and that the 
veteran's service-connected disorders did not contribute to 
the veteran's death.  The Board observes that the veteran 
reported a 50-pack year history of smoking, which the VA 
medical examiner found to be the direct cause of the chronic 
obstructive pulmonary disease that caused the veteran's 
death.  See 38 U.S.C.A. § 1103.  In short, while the Board 
does not doubt the sincerity of the appellant's beliefs that 
the veteran's death may have been due to his injuries during 
service, there is simply no probative medical evidence of 
record to support this contention.  

Similarly, the Board acknowledges the appellant's statements, 
and those of her representative, indicating that the veteran 
experienced circulatory problems as a result of his service-
connected gunshot wounds, and that these circulatory problems 
caused the veteran's chronic obstructive pulmonary disease.  
However, there is no medical evidence of record demonstrating 
that the veteran had circulatory problems due to his service-
connected disabilities.  As such, these statements are 
insufficient to prove that the veteran's chronic obstructive 
pulmonary disease was due to his service, as the appellant 
does not appear to have any medical expertise or training, 
and, as such is not competent to offer an opinion on an issue 
requiring medical evidence for resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
not competent to offer evidence of medical causation, as it 
requires medical expertise).   Thus, while the Board does not 
doubt the sincerity of the appellant's beliefs that the 
veteran's death may have been partly due to his service, 
there is simply no probative medical evidence of record to 
support this contention.  See id.

Furthermore, after reviewing the evidence of record, it is 
clear that the veteran's death in December 1998 did not 
result from any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing treatment, and was not due to an 
event that was not reasonably foreseeable.  The Board 
acknowledges the appellant's contentions that the use of 
prednisone by the VA to treat the veteran's chronic 
obstructive pulmonary disease caused diabetes mellitus, and 
that the diabetes hastened the veteran's death.  However, the 
Board points out that the VA examiner clearly found that the 
veteran's death was due to chronic obstructive pulmonary 
disease and cor pulmonale, and that the veteran's care at the 
VA, including the use of prednisone during his treatment, did 
not cause or contribute to the veteran's death.  In this 
regard, the Board notes that the VA medical examiner found 
that prednisone was a generally accepted and appropriate 
treatment for severe chronic obstructive pulmonary disease, 
and was a "required" medication for the veteran's severe 
chronic obstructive pulmonary disease.  Most significantly, 
the VA medical examiner did not find any evidence of 
negligence in the VA medical treatment, despite the veteran's 
steroid-induced diabetes and any exacerbations of his 
diabetes. The Board finds that the VA medical examiner 
clearly explained that the veteran's diabetes mellitus was a 
possible consequence of the veteran's treatment with 
prednisone and was therefore reasonably foreseeable.   
Similarly, the Board notes that the veteran's treating 
providers described the veteran's chronic obstructive 
pulmonary disease as "severe", "end-stage", and 
"decompensating", indicating that the veteran's death 
occurred as a matter of the natural progress of his chronic 
obstructive pulmonary disease.  See 38 C.F.R. § 3.312(c)(3) 
("[t]here are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions....").   
Further, neither the veteran's discharge summary from his 
death, nor his death certificate, show the veteran's diabetes 
mellitus was an immediate or contributory cause of death.  
Accordingly, the only evidence of record linking the 
veteran's diabetes mellitus to his death is the appellant's 
claim, and her claim does not constitute competent medical 
evidence of fault or negligence on the part of the VA.  See 
Espiritu, supra.   

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service or to negligence by the VA in 
treating the veteran.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied. 


ORDER

Service connection for the cause of the veteran's death, 
including entitlement under the provisions of Title 38, 
United States Code, Section 1151, is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

